                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                FLORENCE DIVISION


 THOMAS BRADFORD WATERS,                          Criminal No. 4:15-cr-158-BHH
                                                  Civil Action No. 4:19-cv-4-BHH
                              Movant,

                    vs.                               OPINION AND ORDER

 UNITED STATES OF AMERICA,

                              Respondent,


       This matter is before the Court upon Movant Thomas Braford Waters’ (“Waters”)

motion to vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 (ECF No.

193), motion to proceed in forma pauperis (ECF No. 194), motion for relief under the First

Step Act (ECF No. 202), motion to reduce sentence (ECF No. 207), motion to substitute

attorney (ECF No. 220), motion for discovery (ECF No. 222), motion for evidentiary

hearing (ECF No. 223), and motion to appoint counsel (ECF No. 228), as well as

Respondent United States of America’s (“Government”) motion for summary judgment

(ECF No. 212). For the reasons set forth below, all of Waters’ motions are denied and the

Government’s motion for summary judgment is granted.

                                     BACKGROUND

       On March 25, 2015, Waters was charged in a single-count indictment with being a

felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). (ECF No. 12.) Prior

to trial, Petitioner sought to suppress various evidence, challenging police reliance on an

anonymous 911 call that led the police to his location—where they observed him in


                                             1
possession of a firearm—as the basis for reasonable suspicion or probable cause. (See

ECF Nos. 63, 80, 96.) The undersigned denied Waters’ motions to suppress. (ECF No.

80.) Thereafter, on September 14, 2015, a jury found Waters guilty of being a felon in

possession of a firearm. (ECF No. 112.)

       On April 13, 2016, Waters was sentenced to a term of 120 months’ incarceration

(ECF Nos. 161, 162), which represented the middle of his guideline range and a statutory

maximum sentence (see ECF No. 165 at 16). The judgment was entered on April 15,

2016. (ECF No. 162.) Waters appealed his conviction and sentence, which were affirmed

by the Fourth Circuit Court of Appeals. (ECF No. 168.) The mandate was issued July 31,

2017. (ECF No. 183.) The U.S. Supreme Court denied Waters’ petition for a writ of

certiorari on January 8, 2018. (ECF No. 189.) Waters timely filed the instant motion to

vacate, set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 on January 2, 2019.

(ECF No. 193.)

                                  LEGAL STANDARDS

Motions to Vacate, Set Aside, or Correct a Sentence Pursuant to 28 U.S.C. § 2255

       A prisoner in federal custody may attack the validity of his sentence pursuant to 28

U.S.C. § 2255 by filing a motion in the court that imposed the sentence. To succeed on

such a motion, the prisoner must prove one of the following: (1) the sentence was

imposed in violation of the Constitution or laws of the United States; (2) the court lacked

jurisdiction to impose the sentence; (3) the sentence exceeded the maximum authorized

by law; or (4) the sentence is otherwise subject to collateral attack. 28 U.S.C. § 2255(a).

       The district court need not hold an evidentiary hearing on a § 2255 motion if “the

motion and the files and records of the case conclusively show that the prisoner is entitled
                                             2
to no relief.” 28 U.S.C. § 2255(b). The determination of whether to hold an evidentiary

hearing ordinarily is best left to the common sense and sound discretion of the district

court. Raines v. United States, 423 F.2d 526, 530 (4th Cir. 1970). “When the district court

denies § 2255 relief without an evidentiary hearing, the nature of the court’s ruling is akin

to a ruling on a motion for summary judgment.” United States v. Poindexter, 492 F.3d

263, 267 (4th Cir. 2007).

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); see Rule 12, Rules Governing Section 2255 Proceedings

(“The Federal Rules of Civil Procedure . . ., to the extent that they are not inconsistent

with any statutory provisions or these rules, may be applied to a proceeding under these

rules.”) “A party asserting that a fact cannot be or is genuinely disputed must support the

assertion by: (A) citing to particular parts of materials in the record . . .; or (B) showing

that the materials cited do not establish the absence or presence of a genuine dispute, or

that an adverse party cannot produce admissible evidence to support the fact.” Fed. R.

Civ. P. 56(c)(1). “The evidence must be viewed in the light most favorable to the non-

moving party, with all reasonable inferences drawn in that party’s favor. The court

therefore cannot weigh the evidence or make credibility determinations.” Reyazuddin v.

Montgomery Cty., 789 F.3d 407, 413 (4th Cir. 2015) (internal citations and quotation

marks omitted).

Ineffective Assistance of Counsel

       The Sixth Amendment to the United States Constitution provides that “[i]n all

criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of
                                          3
Counsel for his defence.” U.S. Const. amend. VI. The U.S. Supreme Court has held that

this right is violated when counsel retained by, or appointed to, a criminal defendant fails

to provide adequate or effective legal assistance. See Strickland v. Washington, 466 U.S.

668, 686 (1984). Strickland established a two-prong test for a claim of ineffective

assistance of counsel in violation of the Sixth Amendment, under which the criminal

defendant must show deficient performance and resulting prejudice. Id. at 687. “The

performance prong of Strickland requires a defendant to show ‘that counsel’s

representation fell below an objective standard of reasonableness.’” Lafler v. Cooper, 566

U.S. 156, 163 (2012) (quoting Hill v. Lockhart, 474 U.S. 52, 57 (1985)). “[C]ounsel should

be ‘strongly presumed to have rendered adequate assistance and made all significant

decisions in the exercise of reasonable professional judgment,’” and courts should

indulge in a “‘strong presumption that counsel’s conduct fell within the wide range of

reasonable professional assistance.’” Burt v. Titlow, 134 S. Ct. 10, 17 (2013)

(modifications omitted) (quoting Strickland, 466 U.S. at 689–90). “To establish Strickland

prejudice a defendant must ‘show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.’”

Lafler, 566 U.S. at 163 (quoting Strickland, 466 U.S. at 694).

                                       DISCUSSION

28 U.S.C. § 2255 Motion (ECF No. 193)

       Waters raises a number of grounds for his motion to vacate, set aside, or correct

his sentence under § 2255. In Ground One, he claims that his trial counsel was ineffective

(1) for not challenging the indictment because trial counsel allegedly knew that testimony

given by an ATF agent to the grand jury was false, (2) for failing to seek a hearing pursuant
                                            4
to Franks v. Delaware, 438 U.S. 154 (1978) after having knowledge that the police gave

false statements in support of a warrant for his arrest, and (3) for “not challenging the

anonymous 911 call at [his] suppression hearing.” (ECF No. 193 at 5.) In Ground Two,

Waters asserts that his Fourth Amendment right to be free from unreasonable searches

was violated when the police searched his house and his yard. (Id. at 6.) In Ground Three,

Waters claims that both his trial counsel and appellate counsel were constitutionally

deficient for failing to assert a Fourth Amendment violation because the anonymous 911

call allegedly did not give the police reasonable suspicion to seize him. (Id. at 8.) In

Ground Four, Waters asserts that his trial counsel was ineffective for failing to advance a

Fourth Amendment excessive force theory at the suppression hearing by introducing

pictures to show that Waters was tased four times. (Id. at 9.) Waters’ claims fail to make

the requisite showing for both the performance prong and the prejudice prong of the

Strickland standard, and his § 2255 motion is accordingly denied.

       With respect to Ground One, the first two portions of Waters’ arguments arise from

a statement made by an ATF agent before the grand jury to the effect that another law

enforcement officer present at the scene of Waters’ arrest observed him place a firearm

in his back pocket. (See ECF Nos. 193 at 5; 201 at 2–5; 201-1 at 9.) Later testimony from

the responding law enforcement officer revealed that he observed the firearm already in

Waters’ back pocket. (See id.) This minor discrepancy in police testimony would not

provide grounds for Waters’ defense counsel to seek dismissal of the indictment, and Mr.

Nettles’ performance was not constitutionally deficient for failure to raise such an

argument. See United States v. Derrick, 163 F.3d 799, 810 (4th Cir. 1998) (holding that

the record did not support the district court’s individual findings of prosecutorial
                                        5
misconduct, “much less that there [had] been an established pattern of prosecutorial

misconduct . . . that would justify the extraordinary sanction of the dismissal of the

defendants’ indictments”); United States v. Golding, 168 F.3d 700, 702 (4th Cir. 1999)

(stating that, in seeking the extraordinary remedy of dismissal, a criminal defendant must

show both improper conduct by the government and causally related prejudice to the

defendant’s substantial rights). The third portion of Waters’ arguments relates to a 911

call that led responding officers to the area where they observed Waters with a firearm.

Waters appears to argue that Mr. Nettles was ineffective for failing to subpoena the

dispatcher that answered the 911 call and/or request the 911 call recording. (See ECF

No. 193 at 5.) This argument is unavailing because Mr. Nettles specifically addressed

these very issues at the suppression hearing and moved to have relevant portions of the

content of the 911 call suppressed. (See ECF Nos. 96 & 97.) Moreover, it is undisputed

that there was no recording of the 911 call and Mr. Nettles requested all available

information about the call during the discovery process. (See ECF Nos. 97 & 204.) Mr.

Nettles’ actions in this regard clearly fell within the wide range of reasonable professional

assistance and Waters has failed to demonstrate either deficient performance or

prejudice. See Strickland, 466 U.S. at 689 (“Because of the difficulties inherent in making

the evaluation [of attorney performance], a court must indulge a strong presumption that

counsel’s conduct falls within the wide range of reasonable professional assistance. . . .”)

       Grounds Two and Three largely rehash the arguments Waters’ raises in Ground

One and are no more successful at demonstrating deficient performance or prejudice.

(See ECF No. 193 at 6–8.) The alleged evidentiary discrepancies raised by Waters and

his assertions about the admissibility of the content of the 911 call do not undermine the
                                             6
fact that the responding law enforcement officers possessed reasonable suspicion and

probable cause. (See Tr. of Suppression Hr’g, ECF No. 96 at 12–13 (indicating that the

responding law enforcement officer observed a firearm sticking out of Waters’ pocket

upon arriving at the scene, recognized Waters from previous experience with him, and

knew that Waters was a previously convicted felon).) Moreover, to the extent that Waters

is seeking adjudication of the substantive Fourth Amendment issues implicated by

Grounds Two and Three, his claims are foreclosed absent a showing of cause—as to

why those issues were not raised in his direct appeal—and actual prejudice. See United

States v. Frady, 456 U.S. 152, 167–68 (1982) (holding, in the context of a § 2255 motion

raising issues that were not raised on direct appeal, that “to obtain collateral relief based

on trial errors to which no contemporaneous objection was made, a convicted defendant

must show both (1) ‘cause’ excusing his double procedural default, and (2) ‘actual

prejudice’ resulting from the errors of which he complains”). No such showing has been

made, and Waters’ second and third grounds for relief are denied.

       Waters has likewise failed to demonstrate ineffective assistance by his appellate

counsel. He appears to argue that his appellate counsel was constitutionally deficient for

not having appealed the grounds discussed above and other issues. (See ECF Nos. 193

at 8; 201 at 2–10.) However, Waters was permitted to raise any issues that he saw fit by

way of his pro se briefs, which were accepted by the Fourth Circuit and under

consideration when the Court of Appeals affirmed his conviction. See Order Accepting

Pro Se Filings, United States v. Waters, No. 16-4214 (4th Cir. Feb. 1, 2017) (“Upon

consideration of appellant’s several motions for leave to file a pro se supplemental brief

and amended pro se supplemental brief, the court grants the motions and accepts the
                                        7
proposed pro se supplemental brief and amended pro se supplemental brief as filed.”);

see also United States v. Waters, 697 F. App’x 760, 763 n.3 (4th Cir. 2017) (discussing

an argument raised by Waters in one of his pro se briefs), cert. denied, 138 S. Ct. 705

(2018), reh’g denied, 138 S. Ct. 1322 (2018). Thus, Waters raised, in those pro se filings,

the same issues he now argues his appellate counsel was ineffective for not raising.

Issues litigated on direct appeal are not subject to collateral attack by way of § 2255

motion absent an intervening change in the law. See Boeckenhapt v. United States, 537

F.2d 1182, 1183 (4th Cir. 1976).

       Alternatively, assuming the issues Waters complains of were not sufficiently

considered on direct appeal to render them exempt from collateral attack under the rule

in Boeckenhapt, Waters still has not shown any material failure on the part of his appellate

counsel. In the Fourth Circuit, when applying the Strickland standard in the context of

appellate counsel, it is “presume[d] that appellate counsel ‘decided which issues were

most likely to afford relief on appeal.’” United States v. Mason, 774 F.3d 824, 828 (4th

Cir. 2014) (quoting Pruett v. Thompson, 996 F.2d 1560, 1568 (4th Cir. 1993)). “Effective

assistance of appellate counsel ‘does not require the presentation of all issues on appeal

that may have merit.’” Mason, 774 F.3d at 828–29 (quoting Lawrence v. Branker, 517

F.3d 700, 709 (4th Cir. 2008)). Generally speaking, “‘only when ignored issues are clearly

stronger than those presented’ [will a reviewing court] find ineffective assistance for failure

to pursue claims on appeal.” Mason, 774 F.3d at 829 (quoting Smith v. Robbins, 528 U.S.

259, 288 (2000)).

       Therefore, even if Waters’ appellate counsel ignored potential issues in the direct

appeal, the presumption that counsel rendered effective assistance has not been
                                       8
overcome. The issues in question were already before the Fourth Circuit by way of

Waters’ accepted pro se filings, and the Court finds that the issues focused on by

appellate counsel were stronger than those of which Waters now complains. Waters has

not demonstrated defective performance or prejudice resulting from his appellate

counsel’s advocacy, and the § 2255 motion is denied to the extent that it relies on such a

theory.

       Ground Four of Waters’ motion asserts a claim that is not cognizable in a § 2255

motion. Waters argues that his trial counsel was ineffective for failing to raise an excessive

force theory at the suppression hearing, and that the undersigned erred by not reviewing

the totality of the circumstances—including the alleged excessive force—when ruling on

the motion to suppress. (See ECF Nos. 193 at 9; 201 at 11–13.) Even if Waters’ excessive

force claim was meritorious, it would be fodder for a damages action against the arresting

officers pursuant to 42 U.S.C. § 1983, not a viable defense or theory for the suppression

of evidence. Indeed, Waters brought such a damages action in the case of Waters v.

Stewart, et al., wherein Judge Harwell ultimately granted the defendant officers’ motion

for summary judgment and dismissed Waters’ excessive force claims with prejudice. See

Order Ruling on Report and Recommendation, Waters v. Stewart, et al., No. 4:15-cv-

4143-RBH, ECF No. 238 (Mar. 13, 2019). Waters cannot show that his trial counsel was

ineffective for failing to raise a claim that is not a defense at trial. Accordingly, Waters’

fourth ground for relief is denied, and the motion to vacate, set aside, or correct his

sentence under § 2255 is denied in toto.

Motion to Proceed in Forma Pauperis (ECF No. 194)

       Waters appears to be confused about the procedures for filing a motion
                                     9
challenging his sentence pursuant to § 2255. (See ECF No. 194.) There is no filing fee

for such a motion. Therefore, he need not obtain permission from the Court to proceed in

forma pauperis. Accordingly, Waters’ motion seeking such relief is denied as moot. The

five dollar ($5.00) check that he sent to the Court as a “filing fee” was returned to him with

a note from the Clerk of Court explaining that there is no applicable filing fee. (ECF Nos.

191 & 192.)

Motion for Relief Under the First Step Act (ECF No. 202)

       In his motion for relief under the First Step Act, Waters erroneously claims that the

U.S. Sentencing Commission has promulgated guideline amendments that apply to

reduce the penalty for his offense of conviction, and that the U.S. Supreme Court’s

decision in Sessions v. Dimaya, 138 S. Ct. 1204 (2018) operates to make him eligible for

relief under the First Step Act. (See ECF No. 202.) The Court has thoroughly reviewed

the record in this case, and finds that Waters’ sentence for being a felon in possession of

a firearm in violation of 18 U.S.C. 922(g)(1) is not eligible for a sentence reduction under

Section 404 of the First Step Act. Accordingly, Waters’ motion for relief under the First

Step Act is denied.

Motion to Reduce Sentence (ECF No. 207)

       Waters’ motion to reduce sentence is a rehashed version of his motion for relief

under the First Step Act. (See ECF No. 207.) In this motion, Waters incorrectly asserts

that “it is up to the Judge that sentenced the inmate to apply the First Step Act sentence

reduction and it is completely discretionary.” (Id.) Waters sets forth his accomplishments

in the drug education class and his progress toward obtaining his GED since being

incarcerated. (Id.) Based on these achievements, and in light of his responsibilities to his
                                          10
family, Waters requests sentencing relief “[b]eing that this new law has passed, and it is

completely up to the judge to give out the sentence reduction.” (Id.) The Court commends

Waters for his progress toward rehabilitation and for his family-centered mindset. These

are vital steps toward his ultimate success upon being released. Nevertheless, as already

indicated above, Waters’ offense of conviction is not eligible for a sentence reduction

under the First Step Act, and the Court lacks authority to modify his sentence in a merely

commendatory fashion. Accordingly, Waters’ motion to reduce sentence is denied.

Motion to Substitute Attorney (ECF No. 220)

      In his motion to substitute attorney, Waters argues that it would be a conflict of

interest to be represented by the Federal Public Defender for purposes of his request for

relief under the First Step Act, because Assistant Federal Public Defender William F.

Nettles, IV was replaced by CJA counsel at Waters’ request. (See ECF No. 220.) As

already indicated above, Waters is not eligible for sentencing relief under the First Step

Act and the sentence reduction motions are without merit. Accordingly, the motion to

substitute attorney is moot and is denied.

Motion for Discovery (ECF No. 222)

      Waters’ motion for discovery seeks production of twenty-one (21) docket items in

this case. (ECF No. 222.) Waters argues that he needs these materials in order to

adequately respond to the Government’s summary judgment motion. (See id.) The Court

finds that production of these materials would not aid the viability of Waters’ § 2255

motion, and motion for discovery is accordingly denied.

Motion for Evidentiary Hearing (ECF No. 223)

      In his motion for an evidentiary hearing, Waters rehashes his arguments for why
                                          11
his trial defense counsel was allegedly ineffective. (See ECF No. 223.) Yet, the motion

for an evidentiary hearing does nothing to displace the truth that Waters’ § 2255 motion

“and the files and records of the case conclusively show that [Waters] is entitled to no

relief.” 28 U.S.C. § 2255(b). Therefore, the motion for evidentiary hearing is denied

because there is no genuine dispute as to any material fact and the Government is entitled

to judgment as a matter of law. See Poindexter, 492 F.3d at 267.

Motion to Appoint Counsel (ECF No. 228)

       Waters’ motion to appoint counsel is premised on the U.S. Supreme Court’s recent

ruling in Rehaif v. United States, 139 S. Ct. 2191 (2019), which was decided on June 21,

2019. (See ECF No. 228.) Waters argues that Rehaif operates to invalidate his § 922(g)

conviction because the Government never met its burden of proof to show that he had

knowledge of his status as being prohibited from possessing a firearm. (Id.) He requests

the appointment of counsel in order to assist him in “preparing a motion under the new [§

922(g)] law that’s been passed under [Rehaif].” (Id.)

       Title 18, Section 922(g) provides that “[i]t shall be unlawful” for certain individuals

to possess firearms, and lists nine categories of individuals subject to the prohibition,

including individuals previously convicted of a felony and aliens who are “illegally or

unlawfully in the United States.” See 18 U.S.C. 922(g). In Rehaif, the Supreme Court held

that “in a prosecution under 18 U.S.C. § 922(g) and [its associated sentencing statute] §

924(a)(2), the Government must prove both that the defendant knew he possessed a

firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” 139 S. Ct. at 2200. The defendant in Rehaif was convicted of

possessing a firearm while being an alien illegally or unlawfully in the United States under
                                             12
§ 922(g)(5), see id. at 2194–95, not for being felon in possession of a firearm as Waters

was in the instant case. The Supreme Court stated, “We express no view . . . about what

precisely the Government must prove to establish a defendant’s knowledge of status in

respect to other § 922(g) provisions not at issue here.” Id. at 2200. Accordingly, the

context in Rehaif is not directly applicable to Waters’ case because the method of proof

related to the knowledge requirement relevant to one’s status as a previously convicted

felon may be different than the method of proof related to the knowledge requirement

relevant to one’s status as an alien illegally or unlawfully in the United States. Moreover,

there is no indication that the Supreme Court has made the holding in Rehaif retroactively

applicable to invalidate an otherwise final conviction under § 922(g). Therefore, Rehaif

does not provide a viable avenue of relief for Waters and his motion to appoint counsel is

denied.

                                      CONCLUSION

       For the reasons set forth above, Movant Thomas Braford Waters’ motion to vacate,

set aside, or correct a sentence pursuant to 28 U.S.C. § 2255 (ECF No. 193), motion to

proceed in forma pauperis (ECF No. 194), motion for relief under the First Step Act (ECF

No. 202), motion to reduce sentence (ECF No. 207), motion to substitute attorney (ECF

No. 220), motion for discovery (ECF No. 222), motion for evidentiary hearing (ECF No.

223), and motion to appoint counsel (ECF No. 228) are all DENIED. Respondent United

States of America’s motion for summary judgment (ECF No. 212) is GRANTED.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

                                            13
August 1, 2019
Greenville, South Carolina

                                         *****

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified that any right to appeal this Order is governed by
Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                          14
